          Case 1:19-cv-10248-PAE Document 36 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ZAYO GROUP, LLC,

                                       Plaintiff,                      19 Civ. 10248 (PAE)
                       -v-
                                                                           ORDER
TRIUMPH CONSTRUCTION CORP.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is plaintiff Zayo Group’s motion to compel defendant Triumph

Construction Corp. (“Triumph”) to respond to written discovery requests. Dkt. 34. Zayo Group

contends that responses or objections to its written discovery requests and requests for production

were due on April 1, 2020, pursuant to the 30-day deadline in Federal Rules of Civil Procedure

33, 34, and 36. Id. Zayo Group alleges that it has attempted to meet and confer with counsel for

Triumph but, as of the date of the motion, counsel for Triumph has not responded to any

communications. Id.

       Triumph opposes the motion. Dkt. 35. Triumph does not, however, argue that it did not

receive the discovery requests on March 2, 2020, or dispute that its answers or objections were

due by April 1, 2020. Nor does Triumph deny that it has failed to meet and confer with counsel

for Zayo Group. Instead, Triumph complains that the file name of the attachment containing

Zayo Group’s discovery requests was overly generic; that it was unreasonable for Zayo Group,

in the absence of any communication from Triumph, to expect Triumph to meet its discovery

obligations within the time period mandated by the Federal Rules; that some of the requests

propounded by Zayo Group are in fact objectionable; that Triumph Group did not consent to
          Case 1:19-cv-10248-PAE Document 36 Filed 05/18/20 Page 2 of 2



receiving discovery requests by email; and that the COVID-19 public health emergency has

impaired its ability to promptly respond to the discovery requests. Id.

        The Court is acutely aware of the complications presented by the public health

emergency to the normal practice of law. As the Court has already emphasized to the parties in

this case, however, COVID does not provide a blanket excuse for failing to communicate with

opposing counsel, or attending to discovery and other obligations in a timely manner. See

Dkt. 32. Similarly, Triumph’s belief that the Court would be open to a request to extend

discovery deadlines is no substitute for making such a motion. The deadline for responding to

plaintiff’s discovery requests was nearly six weeks ago. For counsel to now proffer, in essence,

that they’ll get to it eventually is insufficient.

        Triumph’s May 13, 2020, opposition states that Triumph “anticipate[s] the response

being sent by email around the end of the next week.” Dkt. 35. The Court therefore orders

Triumph to provide a complete set of responses to the discovery requests in question by 5 p.m.

EDT on Friday, May 22, 2020. The Court expects strict compliance with this order. Triumph is

on notice that it is not authorized to assume that the Court would grant an extension of this

deadline, and that an unauthorized failure by Triumph to meet this deadline may expose it to

sanctions.



        SO ORDERED.

                                                              PaJA.�
                                                         __________________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
Dated: May 18, 2020
       New York, New York




                                                     2
